--------------------------------------------------------------------------------

EXHIBIT 10.2
 
THIS SECURED DEBENTURE, AND THE SECURITIES INTO WHICH IT IS CONVERTIBLE
(COLLECTIVELY, THE “SECURITIES”), HAVE NOT BEEN REGISTERED WITH THE UNITED
STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY
STATE.  THE SECURITIES ARE BEING OFFERED PURSUANT TO A SAFE HARBOR FROM
REGISTRATION UNDER REGULATION D PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”).  THE SECURITIES ARE “RESTRICTED” AND MAY NOT BE OFFERED OR
SOLD UNLESS THE SECURITIES ARE REGISTERED UNDER THE ACT, OR ELIGIBLE TO BE
OFFERED OR SOLD PURSUANT TO AVAILABLE EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE ACT AND THE COMPANY WILL BE PROVIDED WITH OPINION OF COUNSEL
OR OTHER SUCH INFORMATION AS IT MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH
EXEMPTIONS ARE AVAILABLE.  FURTHER HEDGING TRANSACTIONS INVOLVING THE SECURITIES
MAY NOT BE MADE EXCEPT IN COMPLIANCE WITH THE ACT.
 


 
SECURED CONVERTIBLE DEBENTURE
 
C-MARK INTERNATIONAL, INC.
 
Secured Convertible Debenture
 
December 31, 2007
 


No.  
US$3,500,000



This Secured Convertible Debenture (the “Debenture”) is issued on December 31,
2007 (the “Closing Date”) by C-Mark International, Inc., a South Carolina
corporation (the “Company”), to Trafalgar Capital Specialized Investment Fund,
Luxembourg (together with its permitted successors and assigns, the “Holder”)
pursuant to exemptions from registration under the Securities Act of 1933, as
amended.
 
 
ARTICLE I.
 
Section 1.01                                 Principal and Interest.  For value
received, the Company hereby promises to pay to the order of the Holder by
December 31, 2009 (the “Maturity Date””) in lawful money of the United States of
America and in immediately available funds the principal sum of Three Million
Five Hundred Thousand U.S. Dollars (US$3,500,000) together with interest on the
unpaid principal of this Debenture at the following rate:  (a) twelve percent
(12%) per annum compounded monthly from the date hereof.  Interest shall be
computed on the basis of a 365-day year and the actual days elapsed and the
Holder shall deduct two (2) interest payments at each Closing (as defined in the
Securities Purchase Agreement).  The Company is hereby obligated to redirect
payment of all of its accounts receivable to the Holder, which shall deduct any
fees, Redemption Premium (as defined herein) and interest owing from the
receivables.
 


A-1

--------------------------------------------------------------------------------

EXHIBIT 10.2 - continued
SCHEDULE A
REPAYMENT SCHEDULE
 


Section 1.02                                 Optional Conversion.  The Holder is
entitled, at its option, to convert, and sell on the same day or at any
subsequent time, at any time and from time to time, until payment in full of
this Debenture, all or any part of the principal amount of the Debenture, plus
accrued interest, into shares (the “Conversion Shares”) of the Company’s common
stock, par value US$.0001 per share (“Common Stock”), at the price per share
(the “Conversion Price”) equal to $0.05 per share (the “Fixed Price”) The Fixed
Price may also be referred to as the “Conversion Price”.  As used herein,
“Principal Market” shall mean The National Association of Securities Dealers
Inc.’s Over-The-Counter Bulletin Board, Nasdaq SmallCap Market, or American
Stock Exchange.  No fraction of shares or scrip representing fractions of shares
will be issued on conversion, but the number of shares issuable shall be rounded
to the nearest whole share.  To convert this Debenture, the Holder hereof shall
deliver written notice thereof, substantially in the form of Exhibit “A” to this
Debenture, with appropriate insertions (the “Conversion Notice”), to the Company
at its address as set forth herein.  The date upon which the conversion shall be
effective (the “Conversion Date”) shall be deemed to be the date set forth in
the Conversion Notice.  Within three (3) days of receipt of a Conversion Notice
from the Holder, the Company may redeem any conversion for cash in lieu of
issuing the Conversion Shares using the Redemption Premium when the price of the
common stock is below the Fixed Price.  In no event shall the Holder be entitled
to convert this Debenture for a number of shares of Common Stock in excess of
that number of shares of Common Stock which, upon giving effect to such
conversion, would cause the aggregate number of shares of Common Stock
beneficially owned by the Holder and its affiliates to exceed 4.99% of the
outstanding shares of the Common Stock following such conversion.
 
Section 1.03                                 Reservation of Common Stock.  The
Company shall reserve and keep available out of its authorized but unissued
shares of Common Stock, solely for the purpose of effecting the conversion of
this Debenture, such number of shares of Common Stock as shall from time to time
be sufficient to effect such conversion, based upon the Conversion Price.  If at
any time the Company does not have a sufficient number of Conversion Shares
authorized and available, then the Company shall call and hold a special meeting
of its stockholders within thirty (30) days of that time for the sole purpose of
increasing the number of authorized shares of Common Stock.
 
Section 1.04                                 .Borrowing Base Compliance Formula.
The Borrowing Base Compliance Formula as set forth below shall at all times be a
minimum of Two Hundred Fifty Percent (250%). The Borrowing Base Compliance
Formula shall equal the sum of the backlog, receivables and current projects
divided by the sum of the trade payables (which for purposes of this formula
shall include the principal balance due under the Convertible Debentures) and
cost of goods to complete the current projects and cost of goods to complete the
backlog.. In the event the Company is not in compliance with the Borrowing Base
Compliance Formula, it shall be obligated to reduce the principal balance due
under the Convertible Debentures to an amount that will bring it into
compliance.


Section 1.05                                 Repayment.  Subject to compliance
at all times with Section 1.04, hereof, the Company shall make interest only
payments for months one through six (1 – 6) following the Closing
Date.  Thereafter, the Company shall be obligated to make minimum principal
payments of one hundred thousand dollars ($100,000) per month in months seven
through nine (7 – 9) following the Closing Date; one hundred fifty thousand
dollars ($150,000) per month in months ten through twelve (10 – 12) following
the Closing Date; two hundred thousand dollars ($200,000) per month in months
thirteen through twenty-four (13 – 24) following the Closing Date and a balloon
payment of three hundred fifty thousand dollars ($350,000) at maturity.  The
Company shall pay a ten percent (10%) premium for all principal amounts
redeemed.  For the avoidance of doubt, the parties have attached hereto as
Schedule A the payment schedule assuming only the minimum payments are made as
set forth above.  Additionally, the Company shall be obligated to redirect
payment of the accounts receivable on each project.  The Holder shall deduct any
fees, redemption premium, and interest owing from the receivables.  Holder shall
deduct two (2) interest payments at the Closing on the then outstanding
balance.  At the time such interest is payable, the Holder, in its sole
discretion, may elect to receive the interest in cash (via wire transfer or
certified funds) or in the form of Common Stock.  In the event of default, as
described in Article III Section 3.01 hereunder, the Holder may elect that the
interest be paid in cash (via wire transfer or certified funds) or in the form
of Common Stock.  If paid in the form of Common Stock, the amount of stock to be
issued will be calculated as follows: the value of the stock shall be the
Closing Bid Price on:  (i) the date the interest payment is due; or (ii) if the
interest payment is not made when due, the date the interest payment is made.  A
number of shares of Common Stock with a value equal to the amount of interest
due shall be issued.  No fractional shares will be issued; therefore, in the
event that the value of the Common Stock per share does not equal the total
interest due, the Company will pay the balance in cash.
 


A-2

--------------------------------------------------------------------------------

EXHIBIT 10.2 - continued
SCHEDULE A
REPAYMENT SCHEDULE
 
 
Section 1.06                                 Paying Agent and
Registrar.  Initially, the Company will act as paying agent and registrar.  The
Company may change any paying agent, registrar, or Company-registrar by giving
the Holder not less than ten (10) business days’ written notice of its election
to do so, specifying the name, address, telephone number and facsimile number of
the paying agent or registrar.  The Company may act in any such capacity.
 
Section 1.07                                 Secured Nature of Debenture.  This
Debenture is secured by all of the assets and property of the Company and by a
direct participation in and direct right of redirection of the payments relating
to all of the Company’s account’s receivable, as set forth on Exhibit A to the
Security Agreement dated the date hereof between the Company and the Holder (the
“Security Agreement”).  As set forth in the Security Agreement, Holder’s
security interest shall terminate upon the occurrence of an Expiration Event as
defined in the Security Agreement.
 
Section 1.08                                 Currency Exchange Rate Protections.
 
(a)             “Closing Date Exchange Rate” means the Euro to US dollar spot
exchange rate as quoted in the London edition of the Financial Times on the
Closing Date.
 
(b)             “Repayment Exchange Rate” means in relation to each date of a
Conversion Notice or date of a Redemption Notice, the Euro to US dollar spot
exchange rate as quoted by in the London edition of the Financial Times on such
date.
 
(c)            If on the date of any Conversion Notice or Redemption Notice, the
Repayment Exchange Rate is less than the Closing Date Exchange Rate then the
number of Shares to be issued shall be increased by the same percentage as
results from dividing the Closing Date Exchange Rate by the relevant Repayment
Exchange Rate. By way ofexample, if the number of Shares to be issued in respect
of a particular Conversion Notice or Redemption Notice would, but for this
Section 1.08, be 1,000 and if the Closing Date Exchange Rate is 1.80 and the
relevant Repayment Exchange Rate is 1.75, then 1,029 Shares will be issued in
relation to that Conversion Notice or Redemption Notice, as the case may be.
 


A-3

--------------------------------------------------------------------------------

EXHIBIT 10.2 - continued
SCHEDULE A
REPAYMENT SCHEDULE


 
 
(d)            If on the Repayment Date or any Interest Repayment Date, the Cash
Payment Date Exchange Rate, as defined below is less than the Closing Date
Exchange Rate then the amount of cash required to satisfy the amounts due at
such time shall be increased by the same percentage as results from dividing the
Closing Date Exchange Rate by the relevant Cash Payment Date Exchange Rate.
“Cash Payment Date Exchange Rate” means in relation to each Repayment Date or
Interest Repayment Date the Euro to US dollar spot exchange rate as quoted in
the London edition of the Financial Times on such date.  By way of example, if
the amount of cash required to repay all amounts due on such date would, but for
this Section 1.08, be $1,000 and if the Closing Date Exchange Rate is 1.80 and
the relevant Repayment Date Exchange Rate is 1.75 then the amount of cash from
the Cash Payment required to repay all amounts due on such date will be
$1,028.57.
 
Section 1.09                                 Payment by Account.  The Company
shall inform each of its accounts that on the business day prior to tendering
any payment pursuant to such account’s Job, the account shall provide notice by
fax and email of such Account’s name, the Job number and the amount being paid
to:
 
Trafalgar Capital Advisors
Attention: Ivy Press, V. P. Client Services
Facsimile: (786) 323-1651
Email: ipress@trafcap.com


The Account shall then be permitted to tender payment for the Job to:


The Bank of New York, NY
Swift:  IRVTUS3N
Account Name:  DZ Bank International S.A.
                                                        Luxembourg
Account #  8900433892
Reference:  For further credit to Trafalgar Capital Specialized InvestmentFund
Attn:  OS Fondstransaktionen
 
 


A-4

--------------------------------------------------------------------------------

EXHIBIT 10.2 - continued
SCHEDULE A
REPAYMENT SCHEDULE


 
ARTICLE II.
 
Section 2.01                                 Amendments and Waiver of
Default.  The Debenture may not be amended.  Notwithstanding the above, without
the consent of the Holder, the Debenture may be amended to cure any ambiguity,
defect or inconsistency, or to provide for assumption of the Company obligations
to the Holder.
 
 
ARTICLE III.
 
Section 3.01                                 Events of Default.  An Event of
Default is defined as follows: (a) failure by the Company to pay amounts due
hereunder within fifteen (15) days of the date of maturity of this Debenture;
(b) failure by the Company to comply with the terms of the Irrevocable Transfer
Agent Instructions attached to the Securities Purchase Agreement; (c) failure by
the Company’s transfer agent to issue freely tradeable Common Stock to the
Holder within five (5) days of the Company’s receipt of the attached Notice of
Conversion from Holder; (d) failure by the Company for ten (10) days after
notice to it to comply with any of its other agreements in the Debenture;
(e) events of bankruptcy or insolvency; (f) a breach by the Company of its
obligations under the Securities Purchase Agreement which is not cured by the
Company within ten (10) days after receipt of written notice thereof.  Upon the
occurrence of an Event of Default, the Holder may, in its sole discretion,
accelerate full repayment of all debentures outstanding and accrued interest
thereon or may, notwithstanding any limitations contained in this Debenture
and/or the Securities Purchase Agreement dated the date hereof between the
Company and Trafalgar Capital Specialized Investment Fund, Luxembourg (the
“Securities Purchase Agreement”), convert all debentures outstanding and accrued
interest thereon into shares of Common Stock pursuant to Section 1.02 herein.
 
Section 3.02                                 Failure to Issue Unrestricted
Common Stock. As indicated in Article III Section 3.01, a breach by the Company
of its obligations under the Securities Purchase Agreement shall be deemed an
Event of Default, which if not cured within ten (10) days, shall entitle the
Holder to accelerate full repayment of all debentures outstanding and accrued
interest thereon or, notwithstanding any limitations contained in this Debenture
and/or the Securities Purchase Agreement, to convert all debentures outstanding
and accrued interest thereon into shares of Common Stock pursuant to Section
1.02 herein.  The Company acknowledges that failure to honor a Notice of
Conversion shall cause irreparable harm to the Holder.
 
 
ARTICLE IV.
 
Section 4.01                                 Rights and Terms of
Conversion.  This Debenture, in whole or in part, may be converted at any time
following the Closing Date, into shares of Common Stock at a price equal to the
Conversion Price as described in Section 1.02 above.
 
Section 4.02                                 Re-issuance of Debenture.  When the
Holder elects to convert a part of the Debenture, then the Company shall reissue
a new Debenture in the same form as this Debenture to reflect the new principal
amount.
 
Section 4.03                                 Termination of Conversion
Rights.  The Holder’s right to convert the Debenture into the Common Stock in
accordance with paragraph 4.01 shall terminate on the date that is the third
(3rd) year anniversary from the date hereof and this Debenture shall be
automatically converted on that date in accordance with the formula set forth in
Section 4.01 hereof, and the appropriate shares of Common Stock and amount of
interest shall be issued to the Holder.
 


A-5

--------------------------------------------------------------------------------

EXHIBIT 10.2 - continued
SCHEDULE A
REPAYMENT SCHEDULE
 
 
ARTICLE V.
 
Section 5.01                                 Anti-dilution.  In the event that
the Company shall at any time subdivide the outstanding shares of Common Stock,
or shall issue a stock dividend on the outstanding Common Stock, the Conversion
Price in effect immediately prior to such subdivision or the issuance of such
dividend shall be proportionately decreased, and in the event that the Company
shall at any time combine the outstanding shares of Common Stock, the Conversion
Price in effect immediately prior to such combination shall be proportionately
increased, effective at the close of business on the date of such subdivision,
dividend or combination as the case may be.
 
Section 5.02                                 Consent  of Holder to Sell Capital
Stock or Grant Security Interests.  Except for the Securities Purchase Agreement
dated the date hereof between the Company and Trafalgar Capital Specialized
Investment Fund, Luxembourg, so long as any of the principal of or interest on
this Debenture remains unpaid and unconverted, the Company shall not, without
the prior consent of the Holder, issue or sell (i) any Common Stock or Preferred
Stock without consideration or for a consideration per share less than its fair
market value determined immediately prior to its issuance, (ii) issue or sell
any Preferred Stock, warrant, option, right, contract, call, or other security
or instrument granting the holder thereof the right to acquire Common Stock
without consideration or for a consideration per share less than such Common
Stock’s fair market value determined immediately prior to its issuance, (iii)
enter into any security instrument granting the holder a security interest in
any of the assets of the Company, or (iv) file any registration statement on
Form S-8.
 
 
ARTICLE VI.
 
Section 6.01                                 Notice.  Notices regarding this
Debenture shall be sent to the parties at the following addresses, unless a
party notifies the other parties, in writing, of a change of address:
 
If to the Company, to:
C-Mark International, Inc.
 
4130 E. Van Buren, Suite 325
 
Phoenix, AZ 85008
 
Attn: Mr. Charles Jones, CEO
 
Telephone: (602) 443-8640
 
Facsimile: (602) 443-8646
   
With a copy to:
The O’Neal Law Firm, P.C.
 
17100 E. Shea Blvd., Suite 400-D
 
Fountain Hills, AZ  85268
 
Attention:  William D. O’Neal, Esq.
 
Telephone: (480) 812-5058
 
Facsimile: (480) 816-9241
   



A-6

--------------------------------------------------------------------------------

EXHIBIT 10.2 - continued
SCHEDULE A
REPAYMENT SCHEDULE




If to the Holder:
Trafalgar Capital Specialized Investment Fund
 
8-10 Rue Mathias Hardt
 
BP 3023
 
L-1030 Luxembourg
 
Attention:     Andrew Garai, Chairman of the Board of
 
Facsimile:       011-44-207-405-0161 and
                        001-786-323-1651
       
With a copy to:
James G. Dodrill II, P.A.
 
5800 Hamilton Way
 
Boca Raton, FL  33496
 
Attention:       James Dodrill, Esq.
 
Telephone:      (561) 862-0529
 
Facsimile:         (561) 892-7787
   



Section 6.02                                 Governing Law.  This Debenture
shall be deemed to be made under and shall be construed in accordance with the
laws of the State of Florida without giving effect to the principals of conflict
of laws thereof.  Each of the parties consents to the jurisdiction of the
U.S. District Court sitting in the Southern District of the State of Florida or
the state courts of the State of Florida sitting in Broward County, Florida in
connection with any dispute arising under this Debenture and hereby waives, to
the maximum extent permitted by law, any objection, including any objection
based on forumnonconveniens to the bringing of any such proceeding in such
jurisdictions.
 
Section 6.03                                 Severability.  The invalidity of
any of the provisions of this Debenture shall not invalidate or otherwise affect
any of the other provisions of this Debenture, which shall remain in full force
and effect.
 
Section 6.04                                 Entire Agreement and
Amendments.  This Debenture represents the entire agreement between the parties
hereto with respect to the subject matter hereof and there are no
representations, warranties or commitments, except as set forth herein.  This
Debenture may be amended only by an instrument in writing executed by the
parties hereto.
 
Section 6.05                                 Counterparts.  This Debenture may
be executed in multiple counterparts, each of which shall be an original, but
all of which shall be deemed to constitute on instrument.
 


A-7

--------------------------------------------------------------------------------

EXHIBIT 10.2 - continued
SCHEDULE A
REPAYMENT SCHEDULE


IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company as
executed this Debenture as of the date first written above.
 

 
C-MARK INTERNATIONAL, INC.
     
By:   /s/   Charles W. Jones, Jr.
 
Name:      Charles W. Jones, Jr.
 
Title:        Chief Executive officer









 
EXHIBIT “A”
 
NOTICE OF CONVERSION
 
(To be executed by the Holder in order to Convert the Debenture)
 


 TO:
 



The undersigned hereby irrevocably elects to convert US$ of the principal amount
of the above Debenture into Shares of Common Stock of C-Mark International,
Inc., according to the conditions stated therein, as of the Conversion Date
written below.
 
Conversion Date: 
 
Applicable Conversion Price: 
 
Signature: 
 
Name: 
 
Address: 
 
Amount to be converted: 
US$  
Amount of Debenture unconverted: 
US$  

Conversion Price per share:

US$

Number of shares of Common Stock to be issued:
 

Please issue the shares of Common Stock in the following name and to the
following address:
 

Issue to:
 



A-8

--------------------------------------------------------------------------------

EXHIBIT 10.2 - continued
SCHEDULE A
REPAYMENT SCHEDULE




Authorized Signature:
 
Name:
 
Title:
 
Phone Number:
 
Broker DTC Participant Code:
 
Account Number:
 

 
 

 


 
 
 
 
A-9

--------------------------------------------------------------------------------
